Citation Nr: 0328730	
Decision Date: 10/23/03    Archive Date: 11/03/03	

DOCKET NO.  99-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
December 1962.

This matter arises from a May 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the pendency of this appeal, the veteran testified at 
a personal hearing before a traveling veterans law judge.  
That veterans law judge is no longer with the Board.  
Accordingly, the Chairman has assigned the case to another 
veterans law judge pursuant to his authority under 38 C.F.R. 
§ 19.3 (2002).

The Board previously remanded this case to the RO in November 
2000 for further action and adjudication.  The case 
subsequently was returned to the Board for further appellate 
consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

In August 2002, the veteran submitted a statement from his 
private physician that indicated that the veteran's chronic 
neck pain appears to have started in military service.  That 
physician indicated, however, that no treatment for the 
veteran's neck disorder had been rendered.  Instead, the 
veteran had been treated for carpal tunnel syndrome, low back 
pain, and degenerative arthritis of the knees.  Nevertheless, 
the Board believes that the veteran should be afforded a VA 
orthopedic examination regarding the etiology of his current 
neck disorder in order to both ensure the adequacy of the 
record and to accord him due process of law.

By letter dated February 23, 2001, the RO notified the 
veteran of the impact of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
and gave the veteran only 60 days in which to respond.  In a 
decision promulgated on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit held that any VCAA 
notice that indicated that a claimant had less than one year 
in which to respond was misleading and detrimental to the 
appellant's claim.  See Paralyzed Veterans of America, Inc., 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  Therefore, since this case 
is being remanded for additional development and to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be requested to 
undergo a VA orthopedic examination.  The 
claims file should be available to the 
examiner in conjunction therewith.  All 
indicated tests and studies must be 
accomplished.  The examiner should 
indicate whether it is as likely as not 
that any current disability of the 
veteran's cervical spine is related to an 
incident of military service.  A complete 
rationale should be given for each 
opinion and conclusion expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in compliance with this REMAND.  If not, 
it should be returned for corrective 
action.

3.  The veteran should then be reinformed 
of his rights and responsibilities under 
the VCAA.  He should also be informed 
that he has one year in which to respond 
thereto.

4.  Thereafter, the RO should review the 
claim.  If the benefit sought on appeal 
is not granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has REMANDED to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




